DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20030075734 A1; Chun) in view of Kim (US 20020192868 A1; Kim).
Regarding claim 1, Chun discloses a method for manufacturing a transistor structure, at least comprising: preparing a substrate (Fig. 2,100; ¶14), wherein a plurality of gate structures (Fig. 2,200; ¶14) are disposed on the substrate, and a preset spacing distance is formed between the adjacent gate structures; forming a first spacer structure (Fig. 3, 400; ¶19) on both sidewalls of each gate structure, the first spacer structure comprising a silicon oxide layer (Fig. 3, 410; ¶19) and a silicon nitride layer (Fig. 3, 450; ¶19), and removing (Fig. 4;¶20) the silicon nitride layer disposed on the substrate and 
Chun is silent on removing the silicon oxide layer disposed on the substrate between the adjacent first spacer structures to expose the substrate between the adjacent first spacer structures; depositing cobalt or nickel on top surfaces of the gate structures and the exposed substrate to form a metal silicide layer;
Chun partially etches the first spacer (SiO) layer and uses it as an etch stop when removing the second spacer (SiN). 
Kim discloses forming a first spacer layer (Fig. 5, 107; ¶32) and a second spacer layer (Fig. 5, 111; ¶32). After removing the second spacer layer 111 from between gates and ion implantation the first spacer is removed (Fig. 6; ¶34) from between the gates to expose the substrate (Fig. 6; 10¶35); depositing cobalt or nickel on top surfaces of the gate structures and the exposed substrate to form a metal silicide layer; (Fig. 16, 131/133;¶47)
Kim reverses the SiN/SiO layer. But Chun discloses the layer materials can be reversed as long as proper etching techniques are used during processing (¶32).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to expose the substrate for providing access to the 
Regarding claim 2, Chun in view of Kim discloses the method for manufacturing a transistor structure according to claim 1, wherein the preset spacing distance is 80nm to 110 nm. (¶24; about 80nm-100nm Chun)
While, Chun does not expressly teach the range of 80nm to 110 nm some of its values”about 80nm-100nm” fall within the claim range of 80nm to 110 nm, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 80nm-100nm”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 3, Chun in view of Kim discloses the method for manufacturing a transistor structure according to claim 1, wherein the second spacer (Fig. 7, 410; ¶19 Chun) structure is a silicon oxide layer.
Regarding claim 4, Chun in view of Kim discloses the method for manufacturing a transistor structure according to claim 1, wherein the step structure is a silicon oxide layer (Fig. 7, 410; ¶19 Chun).
Regarding claim 5, Chun in view of Kim discloses the  method for manufacturing a transistor structure according to claim 1, wherein a thickness of the second spacer structure is 6nm to 10 nm.(Fig. 7, 410 about 150 angstroms; ¶19 Chun)
About 150 Angstroms is about 15nm. 10nm is reasonably in the range of about 15 nm 

Regarding claim 6, Chun in view of Kim discloses the  method for manufacturing a transistor structure according to claim 1, wherein a thickness of the step structure is 6nm to 10 nm.(Fig. 7, 410 about 150 angstroms; ¶19 Chun)
About 150 Angstroms is about 15nm. 10nm is reasonably in the range of about 15 nm 
While, Chun does not expressly teach the range of 6nm to 10 nm some of its values”about 150 angstroms” fall within the claim range of 6nm to 10 nm, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 150 angstroms”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 8, Chun in view of Kim discloses the method for manufacturing a transistor structure according to claim 1, wherein the silicon nitride layer (Fig. 5, 450; ¶19 Chun) on the substrate is removed by a selective etching solution. (Fig. 7, selective to SiN; ¶25 Chun)
Regarding claim 9, Chun discloses a transistor structure, comprising: a substrate (Fig. 2,100; ¶14); a plurality of gate structures (Fig. 2,200; ¶14), disposed on the substrate, wherein a preset spacing distance is formed between the adjacent gate structures; a second spacer structure (Fig. 7, 410 becomes second spacer after removing SiN layer; ¶19) , disposed on both sidewalls of each gate structure; a step structure, formed at a junction (Between each gate 200) of the second spacer structure and the substrate; and a film layer (Fig. 7, 500; ¶23), disposed on the substrate, and covering the substrate, the plurality of gate structures, the second spacer structure and the step structure.	
Chun is silent on a metal silicide layer, comprising cobalt or nickel elements, disposed on top surfaces of the plurality of gate structures and part of the substrate that is exposed by the gate structures and the step structure;
Kim discloses forming a first spacer layer (Fig. 5, 107; ¶32) and a second spacer layer (Fig. 5, 111; ¶32). After removing the second spacer layer 111 from between gates and ion implantation the first spacer is removed (Fig. 6; ¶34) from between the gates to expose the substrate (Fig. 6; 10¶35); a metal silicide layer (Fig. 16, 131/133;¶47), comprising cobalt or nickel elements, disposed on top surfaces of the plurality of gate structures and part of the substrate that is exposed by the gate structures and the step structure;
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a metal silicide layer on the gate and substrate for forming ohmic contact regions over the gate and drain.
Regarding claim 10, Chun in view of Kim discloses the transistor structure according to claim 9, further comprising a gate oxide layer (Fig. 3, 170; ¶16 Chun), wherein the gate oxide layer is disposed on the substrate (Fig. 3,100; ¶14 Chun) and between the substrate and the plurality of gate structures (Fig. 3,200; ¶14 Chun).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20030075734 A1; Chun) in view of Kim (US 20020192868 A1; Kim), and further in view of Lee et al. (US 20200075417 A1; Lee).
Regarding claim 11, Chun in view of Kim discloses the transistor structure according to claim 10, but is silent on wherein the film layer is borosilicate glass.
Lee discloses forming a film layer (ILD as in Chun) of borosilicate glass (Fig. 3, 218; ¶22)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use borosilicate glass as known material suitable for providing insulation and protection in a semiconductor device. Also, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20030075734 A1; Chun) in view of Kim (US 20020192868 A1; Kim) and further in view of Takayama et al. (US 20040132293 A1; Takayama).
Regarding claim 7, Chun in view of Kim discloses the method for manufacturing a transistor structure according to claim 1, further comprising forming a gate oxide layer 
Takayama discloses forming a gate oxide layer by rapid thermal annealing in oxygen atmosphere (¶51)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to forma gate oxide by rapid thermal annealing in oxygen atmosphere for greater manufacturing speed. Also, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 12, Chun in view of Kim discloses the transistor structure according to claim 10, wherein the gate oxide layer is formed by one of furnace tube oxidization, rapid thermal annealing oxidization, and in situ water vapor oxidation.
Claim 12 claims process limitations on a product claim. The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. 
Takayama discloses forming a gate oxide layer by rapid thermal annealing in oxygen atmosphere (¶51)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to forma gate oxide by rapid thermal annealing in oxygen atmosphere for greater manufacturing speed. Also, one of ordinary skill in the art would 
Regarding claim 15, Chun in view of Kim and Takayama discloses the method for manufacturing a transistor structure according to claim 7, wherein the silicon nitride layer is removed by a phosphoric acid solution. (Fig. 5, 450’; ¶22 Chun)
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20030075734 A1; Chun) in view of Kim (US 20020192868 A1; Kim), Takayama et al. (US 20040132293 A1; Takayama), and further in view of Matthew et al. (US  20060170016 A1; Matthew).
Regarding claim 13, Chun in view of Kim and Takayama discloses the method for manufacturing a transistor structure according to claim 7, but is silent on wherein the silicon oxide layer is removed by a dry etching process.
Matthew discloses removing a silicon oxide dielectric layer by dry etch (Fig. 11, 104; ¶41).
Kim discloses etching the silicon oxide layer anisotropically. Anisotropic etching has two options, wet etching or dry etching. Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to choose a dry etch as one of the known options within his or her technical grasp; for one of ordinary skill in the art to apply this known method of enhancement, dry etching, to a "silicon oxide" layer (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 14, Chun in view of Kim and Takayama discloses the method for manufacturing a transistor structure according to claim 7, wherein the silicon oxide layer is removed by HF solution.
Matthew discloses removing a silicon oxide dielectric layer by HF solution (Fig. 11, 104; ¶41).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to choose a HF solution for etching as one of the known options within his or her technical grasp; for one of ordinary skill in the art to apply this known method of enhancement, HF solution etching, to a "silicon oxide" layer (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
i) Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816